 Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 1 of 7 PageID #:845




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


                                        )
MICHAEL W. ALLEGRETTI,                  )
CHANDRA V. BROWN-DAVIS,                 )
YOLANDA BROWN, RONALD DINKEL, )
SIOBHAN E. FANNIN, KRISTIE              )
KOLACNY, DIANNA J. MARTIN,              )
SHERRI NELSON, PATRICIA                 )
OTUONYE, BECKY S. RAY, SCOTT C.         )
READ, TIMOTHY M. RENAUD, LISA           )
SMITH, SUSAN WEEKS, AND ANDRO           )
D. YOUSSEF, on behalf of themselves and ) Case No. 1:19−cv−05392
all others similarly situated,          )
                                        ) Hon. Charles R. Norgle
Plaintiffs,                             )
                                        )
v.                                      )
                                        )
WALGREEN CO.; THE RETIREMENT            )
PLAN COMMITTEE OF THE                   )
WALGREEN PROFIT-SHARING                 )
RETIREMENT PLAN; THE TRUSTEES )
OF THE WALGREEN PROFIT-                 )
SHARING RETIREMENT TRUST; THE )
BOARD OF DIRECTORS OF                   )
WALGREEN CO.,                           )
                                        )
Defendants.                             )
                                        )
                                        )
                                        )

                     DECLARATION OF CHARLES H. FIELD, ESQ.

     I, Charles H. Field, Esq. declare and state as follows:



                                                1
     Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 2 of 7 PageID #:846




        1.      I am a partner and co-chair of the Financial Services Litigation Practice Group at

Sanford Heisler Sharp, LLP (“Sanford Heisler Sharp” or “SHS”). I am counsel for Plaintiffs in the

above-captioned action.

        2.      I make this Declaration in support of Plaintiffs’ Unopposed Motion For Class

Certification, Appointment Of Class Representatives, And Appointment Of Class Counsel. If

called and sworn as a witness, I would testify competently as to the facts in this Declaration.

I.      Professional Background

        3.      I received my law degree from the McGeorge Law School in 1986, and my B.A.

from Indiana University in 1977. I am licensed to practice law in the State of California and in the

United States District Court for the Southern District of California. I am admitted to this court pro

hac vice for this matter.

        4.      I have devoted my entire 33-year legal career to handling fiduciary duty and

investment management issues and complex investment products.

        5.      As the co-chair of Sanford Heisler Sharp’s Financial Services Litigation Practice

Group since 2015, my practice has focused exclusively on financial services litigation with a

particular focus on ERISA class actions and investor fraud cases. I have served as counsel in

multiple ERISA class actions, including Price v. Eaton Vance et al., Case No. 18-12098 (D. Mass)

(which resulted in a $3.45 million settlement); Pizzaro et al. v. Home Depot et al., Case No. 1:18cv-

01566 (N.D. Ga) (pending); Karg et al. v. Transamerica et al., Case No. 18-CV-134 (N.D.

Iowa) (pending); and In RE GE ERISA Litigation 1:17-cv-12123 (D. Mass) (pending). I have been

interviewed concerning ERISA and investment issues by CNBC’s Closing Bell, the Wall Street

Journal, Barron’s, Law 360, and various trade publications.

        6.      Prior to joining Sanford Heisler Sharp, I served as the General Counsel, Managing


                                                   2
      Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 3 of 7 PageID #:847




Director, and Chief Legal Officer of Allianz Global Investors Capital (and its predecessor)

(collectively “Allianz”), an SEC registered investment management firm with approximately $50

billion under management. During my 17-year tenure at Allianz, I oversaw the firm’s compliance

with ERISA, as well as federal and state securities laws, including the federal fiduciary duty

standards embodied in the Investment Advisers Act of 1940 and, in various cases, the law of the

jurisdiction of organization (e.g., Mauritius, India, Ireland, Cayman Islands). I served on the firm’s

various investment and investment performance committees and securities valuation committees.

I also served on the Boards of Directors of various investment funds, similar to the types of funds

at issue here, that invested billions of dollars in the global securities markets.

         7.     As an investments industry lawyer, I constructed hundreds of investment funds and

oversaw fund administration and operations, which included monitoring fund performance and the

costs and adequacy of third-party service providers.

II.      Overview of Work Performed on This Case

         8.     I have been substantially involved in this litigation from its inception. During the

Summer of 2019, I personally spoke with over 60 current and former plan participants in the

Walgreen Profit-Sharing Retirement Plan (the “Plan”). SHS’ staff spoke to more than 100

additional current and former plan participants. After examining the Plan and the performance of

the Plan’s investment options, I began drafting the initial complaint in this action in July 2019.

         9.     On August 9, 2019, SHS filed a 54-page, 2-count class action complaint in the

United States District Court of the Northern Illinois Eastern Division, 1:19−cv−05392, on behalf

named Plaintiffs Chandra V. Brown-Davis, Yolanda Brown, Ronald Dinkel, Siobhan E. Fannin,

Daphne G. Jacob, Kristie Kolacny, Dianna J. Martin, Sherri Nelson, Becky S. Ray, Timothy M.

Renaud, Lisa Smith, and Susan Weeks. After filing the initial complaint, four further participants


                                                     3
   Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 4 of 7 PageID #:848




– Michael W. Allegretti, Scott Read, Patricia Otuonye, and Andro D. Youssef – retained SHS to

represent them as Plaintiffs and prospective class representatives in the action. On October 21,

2019, the firm filed an Amended Complaint to add the new Plaintiffs.

       10.     On November 4, 2019, Walgreens filed a Motion to Dismiss the Amended

Complaint. I and several SHS attorneys analyzed Walgreens’ Motion, thoroughly researched the

issues raised, and prepared Plaintiffs’ Opposition to the Motion. The Court denied Defendants’

Motion in substantial part.

       11.     I, along with my colleagues at SHS, have expended substantial time and effort in

the discovery process to date. SHS attorneys developed a discovery plan and identified the

documents to be requested. SHS has served document requests and interrogatories, served third-

party subpoenas, and has received and analyzed document productions. SHS has also invested

significant time in preparing Plaintiffs’ responses to Defendants’ interrogatories and requests for

production of documents.

       12.     In the course of preparing the motion for class certification, the SHS team has spent

substantial time and effort deepening their knowledge of the case, as well as considering the broad

strategy and the details of how to prove the claims and recover relief for the Plan and the class

members through a class-based adjudication. I believe that this preparatory work and strategic

planning will inure to the benefit of the class.

       13.     Defendants ultimately agreed not to oppose class certification and Plaintiffs filed

an abbreviated, unopposed motion.

       14.     I am committed to continuing my vigorous efforts through final judgment.




                                                   4
       Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 5 of 7 PageID #:849




III.      Other Relevant Case Work

          15.   I am the Co-Chair of SHS’s Financial Services Litigation Practice Group, which

protects investors, employees, and retirees from abusive financial practices by employers,

stockbrokers, and investment advisers. The practice focuses in particular on ERISA class actions

concerning 401k mismanagement; and my colleagues and I have litigated or are in the process of

litigating such cases in jurisdictions throughout the country. These actions concern, inter alia,

allegations of disloyalty, excessive fees, and imprudent and underperforming plan investment

options.

          16.   SHS’s Financial Services Litigation Practice Group has been at the forefront of a

pioneering theory and technique in ERISA 401k class actions: the use of assorted benchmarks and

comparator funds to uncover chronic underperformance of a plan’s investment options. This

approach has placed the firm at the vanguard of ERISA sub-specialty cases challenging a

fiduciary’s imprudent investment of plan assets.

          17.   In addition to the present action, SHS has recently litigated or is currently litigating

the following representative cases:

          (a)   SHS brought Price v. Eaton Vance et al., Case No. 18-12098 (D. Mass) against the

Eaton Vance Corporation and affiliated parties for breach of fiduciary duties and prohibited

transactions under the Employee Retirement Income Security Act, 29 U.S.C. §§ 1001-1461,

arising from allegations related to the selection and retention of proprietary funds. The matter

settled on a class basis for $3.45 million. In granting final approval, Judge William G. Young of

the United States District Court for the District of Massachusetts remarked, “this is lawyers

operating as lawyers should, representing their client, putting their client’s interests first, and

having due regard to the uncertainties of litigation.”


                                                     5
   Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 6 of 7 PageID #:850




       (b)     SHS brought Pizzaro et al. v. Home Depot et al., Case No. 1:18-cv-01566 (N.D.

Ga) against The Home Depot, Inc., and affiliated parties for breach of fiduciary duties under the

Employee Retirement Income Security Act, 29 U.S.C. §§ 1001-1461, arising from allegations of

a failure to remove poorly performing funds from the plan and a failure to monitor the fees and

services of certain parties in interest. In that matter, SHS has successfully defeated Defendant

Home Depot’s motions to dismiss and for summary judgment, and has achieved certification of

three classes under Federal Rule of Civil Procedure 23.

       (c)     SHS brought Karg et al. v. Transamerica et al., Case No. 18-CV-134 (N.D. Iowa)

against Transamerica and affiliated parties for breach of their fiduciary duties under the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1001-1461, arising from allegations of a failure to

remove poorly performing funds from the plan. In that matter, SHS has successfully defeated a

motion to dismiss and a motion for reconsideration, and has a achieved class certification.

       (d)     SHS brought Haskins v. General Electric, Case 3:17-cv-01960 (S.D. Ca), against

General Electric and affiliated parties for breach of fiduciary duties under the Employee

Retirement Income Security Act, 29 U.S.C. §§1001-1461, arising from allegations of a failure to

remove poorly performing proprietary funds from the plan. The case was ultimately transferred

and consolidated with three other cases pending in the in the United States District Court for the

District of Massachusetts, In RE GE ERISA Litigation, Case 1:17-cv-12123. As Co-Lead counsel

in that action, I along with colleagues at SHS, have helped the Plaintiffs’ defeat a motion to dismiss

and a motion for reconsideration, and achieved class certification. I was appointed as one of four

Co-Lead Class Counsel in the case. The case is currently in discovery.




                                                    6
   Case: 1:19-cv-05392 Document #: 69-1 Filed: 12/04/20 Page 7 of 7 PageID #:851




       18.     Through cases such as these, SHS has developed, refined, implemented, and

defended methods and techniques essential to successfully investigating, developing, and

prosecuting actions like the case at bar.



I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 3rd day of December, 2020, in San Diego, California.


                                                   _______________________________
                                                   Charles Field




                                                   7
